 



Exhibit 10.4
AMENDMENT NUMBER THREE
to the
SECOND AMENDED AND RESTATED SALE AND SERVICING AGREEMENT,
dated as of April 29, 2005,
among
OPTION ONE OWNER TRUST 2001-1 A,
OPTION ONE LOAN WAREHOUSE CORPORATION,
OPTION ONE MORTGAGE CORPORATION
and
WELLS FARGO BANK, N.A.
          This AMENDMENT NUMBER THREE (this “Amendment Number Three”) is made
and is effective as of this 1st day of October, 2007, among Option One Owner
Trust 2001-1A (the “Issuer”), Option One Loan Warehouse LLC (formerly known as
Option One Loan Warehouse Corporation) (the “Depositor”), Option One Mortgage
Corporation (the “Loan Originator” and the “Servicer”) and Wells Fargo Bank,
N.A. (formerly known as Wells Fargo Bank Minnesota, National Association) as
Indenture Trustee (the “Indenture Trustee”), to the Second Amended and Restated
Sale and Servicing Agreement, dated as of April 29, 2005 (the “Sale and
Servicing Agreement”), among the Issuer, the Depositor, the Loan Originator, the
Servicer and the Indenture Trustee, as otherwise amended.
RECITALS
          WHEREAS, the parties hereto desire to amend the Sale and Servicing
Agreement subject to the terms and conditions of this Amendment Number Three.
          NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and of the mutual covenants herein
contained, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Any terms capitalized but not otherwise
defined herein shall have the respective meanings set forth in the Sale and
Servicing Agreement.
          SECTION 2. Amendments. Effective as of October 1, 2007, the following
amendments shall be in full force and effect.
     (i) Section 1.01 of the Agreement is hereby amended by deleting the defined
term “Collateral Value Increase Date” in its entirety.
     (ii) Section 1.01 of the Agreement is hereby amended by adding the
following new defined term immediately after the definition of “Servicing
Addendum”:

1



--------------------------------------------------------------------------------



 



     Servicing Advance Facility: That certain Servicing Advance Facility, to be
entered into between Greenwich Capital Financial Products, Inc. (or its
Affiliates) and the Loan Originator (or its Affiliates) in order to provide the
Loan Originator (or its Affiliates) with financing for servicing advances.
     (iii) Section 2.01 (c)(i) of the Agreement is hereby amended by deleting
the following sentence therefrom in its entirety:
     In addition, if the Initial Noteholder determines on any date following the
related Transfer Date (any such date, a “Collateral Value Increase Date”) that
the Collateral value of specified Mortgage Loans shall be 102% pursuant to
clause (2)(A) of the definition of Collateral Value, the Trust may request that
the Initial Noteholder advance Additional Note Principal Balances equal to such
increase in the Collateral Value of the related Mortgage Loans and the Initial
Noteholder may, in its sole discretion, make such advance of Additional Note
Principal Balances.
     (iv) Section 2.01 (c)(ii) of the Agreement is hereby amended by deleting
each occurrence of the phrase “or Collateral Value Increase Date” in such
Section.
     (v) Section 2.06(a) of the Agreement is hereby amended by (i) deleting the
phrase “As of the Closing Date, each Transfer Date and, as applicable, each
Collateral Value Increase Date:” and replacing it with “As of the Closing Date
and each Transfer Date:” and (ii) deleting each occurrence of the phrase “or
Collateral Value Increase Date” throughout the Section.
     (vi) Section 2.01 of the Agreement is hereby amended by adding the
following new subparagraph (d) to such Section:
     (d) Notwithstanding any other term in this Agreement, as of October 1,
2007, the Issuer shall no longer purchase Residual Securities or any Additional
Note Balances in connection with any Advance Notes and no further Funding Dates
shall occur with respect thereto.
          SECTION 3. Representations. In order to induce the parties hereto to
execute and deliver this Amendment Number Three, each of the Issuer and the
Depositor hereby jointly and severally represents to the other parties hereto
and the Noteholders that as of the date hereof, after giving effect to this
Amendment Number Three, (a) all of its respective representations and warranties
in the Note Purchase Agreement and the other Basic Documents are true and
correct, and (b) it is otherwise in full compliance with all of the terms and
conditions of the Sale and Servicing Agreement.
          SECTION 4. Consent and Waiver. The Noteholder, as the sole Noteholder
of 100% of the Notes issued under the Indenture, hereby consents to this
Amendment Number Three, without regard to any adverse effect the substance of
this Amendment Number Three may have on the Notes, and the Noteholder waives the
requirement under Section 11.02 of the Sale and Servicing Agreement

2



--------------------------------------------------------------------------------



 



that the Indenture Trustee and the Issuer receive an Opinion of Counsel for the
benefit of the Noteholder to the effect that this Amendment Number Three is
authorized or permitted by the Sale and Servicing Agreement.
          SECTION 5. Limited Effect. Except as expressly amended and modified by
this Amendment Number Three, the Sale and Servicing Agreement shall continue in
full force and effect in accordance with its terms. Reference to this Amendment
Number Three need not be made in the Sale and Servicing Agreement or any other
instrument or document executed in connection therewith or herewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Sale and Servicing Agreement, any reference in any of such items to the
Sale and Servicing Agreement being sufficient to refer to the Sale and Servicing
Agreement as amended hereby.
          SECTION 6. Fees and Expenses. The Issuer and the Depositor jointly and
severally covenant to pay as and when billed by the Initial Noteholder all of
the reasonable out-of-pocket costs and expenses incurred in connection with the
transactions contemplated hereby and in the other Basic Documents including,
without limitation, (i) all reasonable fees, disbursements and expenses of
counsel to the Initial Noteholder, (ii) all reasonable fees and expenses of the
Indenture Trustee and Owner Trustee and their counsel and (iii) all reasonable
fees and expenses of the Custodian and its counsel.
          SECTION 7. THIS AMENDMENT NUMBER THREE SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE CONFLICT OF LAWS DOCTRINE APPLIED IN SUCH STATE (OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
          SECTION 8. Counterparts. This Amendment Number Three may be executed
by each of the parties hereto on any number of separate counterparts, each of
which shall be an original and all of which taken together shall constitute one
and the same instrument.
          SECTION 9. Limitation on Liability. It is expressly understood and
agreed by the parties hereto that (a) this Amendment Number Three is executed
and delivered by Wilmington Trust Company, not individually or personally, but
solely as Owner Trustee of Option One Owner Trust 2001-1A in the exercise of the
powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Issuer is made and intended not as personal representations, undertakings and
agreements by Wilmington Trust Company but is made and intended for the purpose
for binding only the Issuer, (c) nothing herein contained shall be construed as
creating any liability on Wilmington Trust Company, individually or personally,
to perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Issuer or be liable for the
breach or

3



--------------------------------------------------------------------------------



 



failure of any obligation, representation, warranty or covenant made or
undertaken by the Issuer under this Amendment Number Three or any other related
documents.
[signature page follows]
 4 

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment
Number Three to be executed and delivered by their duly authorized officers as
of the day and year first above written.

                  OPTION ONE OWNER TRUST 2001-1A    
 
                By: Wilmington Trust Company, not in its
individual capacity but solely as owner trustee    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        
 
                OPTION ONE LOAN WAREHOUSE LLC    
 
           
 
  By:   /s/ William L. O’Neill    
 
           
 
  Name:   William L. O’Neill    
 
  Title:   Secretary, Treasurer    
 
                OPTION ONE MORTGAGE CORPORATION    
 
           
 
  By:   /s/ William L. O’Neill    
 
           
 
  Name:   William L. O’Neill    
 
  Title:   Senior Vice President    
 
                WELLS FARGO BANK, N.A., as Indenture Trustee    
 
           
 
  By:        
 
           
 
  Name:        
 
  Title:        

 